Citation Nr: 1017661	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 31, 1995, 
for an award of a combined 100 percent schedular evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, in part, increased the evaluation of the Veteran's 
low back disorder to 20 percent and increased the combined 
evaluation of the Veteran's service connected disabilities to 
100 percent as a result of several actions effective as of 
March 31, 1995.  

In October 2007, the Board determined that the proper 
effective date for an award of a 20 percent rating for 
arthritis of the lumbar spine, with spinal stenosis and 
fusion, was March 25, 1982, the effective date of the award 
of service connection.  In light of this retroactive award of 
20 percent for the Veteran's low back disorder, the Board 
determined that the claim for a combined schedular evaluation 
of 100 percent had to be addressed by RO.  Thus, in the 
Board's October 2007 decision, the claim on appeal was 
remanded for additional development, to include the 
obtainment of additional records and readjudication of the 
issue of entitlement to an effective date for a combined 
schedular evaluation of 100 percent prior to March 31, 1995.  
The claim has now been returned to the Board for further 
appellate consideration.  


FINDING OF FACT

A combined disability rating of 100 percent for the Veteran's 
service-connected disorders was not found to be in effect 
until March 31, 1995, and there is no medical evidence of 
record which suggests that the 100 percent rating was 
warranted prior to that date.  This is true because it was 
not factually ascertainable that there had been an increase 
in the severity of service-connected disorders to include the 
left and right knee, or scars of the right arm, until after 
the Veteran filed a claim for increase in March 1995 upon VA 
examination in October 1997.  

CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 
1995, for an award of a combined 100 percent schedular 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400(o)(2) 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
Claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in February 2005 
and December 2007) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
August 2009 and October 2009.  

Historical Background

Initially, the Board notes that since the Veteran was 
separated from service in 1969, he has established numerous 
service-connected disorders.  Upon initial rating decision in 
August 1970, service connection was warranted for various 
conditions, to include left hand fractures, left wrist radial 
nerve impairment and residuals of a fracture of the left hand 
(rated separately), a left knee condition, and for scars of 
both arms.  The combined rating, with consideration of the 
bilateral factor at 4.25 and 4.26 was 70 percent.  See 
38 C.F.R. §§ 4.25, 4.26 (4.25 and 4.26)

In June 1973, the RO added special monthly compensation (SMC) 
due to loss of use of the left hand.  This resulted in a 
combined rating of 80 percent with consideration of the 
bilateral factor at 4.25 and 4.26.  

Review of subsequent rating actions reflects that combined 
disability rating was not altered for many years.  It is 
noted that when the RO evaluated the Veteran's disabilities 
in June 1988, a temporary total rating (TTR) was awarded for 
a short period following a hospital stay of over 21 days for 
treatment of chronic pain in various joints.  The combined 
rating was returned to 80 percent on May 1, 1988.  

In March 2000, the RO, continued the 70 percent rating in 
effect for loss of use of the left hand with finger residuals 
and continued the 10 percent rating in effect for scar of the 
left upper arm.  The RO increased the evaluation in effect 
for partial patellectomy of the left knee to 30 percent, 
effective from March 31, 1995;and increased the 10 percent 
rating in effect for scars of the right arm, forearm, and 
hand, to 20 percent, also from March 31, 1995.  The RO 
granted service connection for right knee status post 
meniscectomy, rated as 10 percent disabling, and for 
arthritis of the lumbar spine with spinal stenosis and 
fusion, rated as 20 percent disabling, both effective on 
March 31, 1995.  A scar of the left arm, rated at 10 percent 
disabling, was confirmed and continued.  This resulted in a 
combined schedular rating of 90 percent, effective from April 
1, 1992, with consideration of the bilateral factor at 4.25 
and 4.26.  

The Board determined in a July 2004 decision that an 
effective date of March 25, 1982, for service connection for 
the Veteran's low back disorder was warranted.  In October 
2004, the RO promulgated a rating for an earlier effective 
date for grant of the low back disorder was warranted.  A 10 
percent rating, effective from March 25, 1982, was awarded, 
with an increase to 20 percent from March 31, 1995.  Thus, 
the combined rating for that condition and the Veteran's 
additional service-connected disorders was 100 percent, 
effective from March 31, 1995.  

The Board determined in an October 2007 decision that an 
effective date for an award of a 20 percent evaluation for 
arthritis of the lumbar spine, with spinal stenosis and 
fusion, was March 25, 1982, the effective date of the initial 
grant of service connection.  

In light of this retroactive award of 20 percent for the low 
back disorder, the Board remanded the claim for an effective 
date earlier than March 31, 1995, for an award of a 100 
percent schedular evaluation.  

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a Veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002 & Supp. 2009).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2009).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2009).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2009).  

The regulations also provide that a Veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a Claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2009).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
Claimant for execution.  If received within one year from the 
date it was sent to the Claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

It is the Veteran's contention that he is entitled to an 
effective date earlier than March 31, 1995, for an award of a 
100 percent schedular evaluation.  As indicated in statements 
of record, (e.g. Veteran's December 2007 statement), he 
argues that the Board approved such a 100 percent schedular 
evaluation.  Presumably, he is basing this assertion on the 
Board's October 2007 decision which awarded an effective date 
of March 25, 1982, for the award of a 20 percent evaluation 
for his low back disorder.  However, as pointed out in the 
remand portion of the Board's October 2007 decision, while 
the increase to 20 percent in the low back disorder was made 
effective on March 31, 1982, the combined schedular 
evaluation of 100 percent was made possible because of an 
increase in the rating for his left knee disorder, 
establishment of service connection for a right knee disorder 
with a compensation rating, and an increase in a scar of the 
arm, effective from March 31, 1995.  

Specifically, it is noted that in March 2000, the RO, 
continued the 70 percent rating in effect for loss of use of 
the left hand with finger residuals and continued the 10 
percent rating in effect for scar of the left upper arm.  The 
RO increased the evaluation in effect for partial 
patellectomy of the left knee to 30 percent, effective from 
March 31, 1995;and increased the 10 percent rating in effect 
for scars of the right arm, forearm, and hand, to 20 percent, 
also from March 31, 1995.  The RO granted service connection 
for right knee status post meniscectomy, rated as 10 percent 
disabling, and for arthritis of the lumbar spine with spinal 
stenosis and fusion, rated as 20 percent disabling, both 
effective on March 31, 1995.  This resulted in a combined 
schedular rating of 90 percent, effective from April 1, 1992, 
with consideration of the bilateral factor at 4.25 and 4.26.  

Review of the medical evidence at the time of the March 2000 
determination reflects that the increase in the left knee was 
based on complaints that began in the early 1990s which were 
corroborated upon VA examination in 1997 which showed chronic 
knee pain and buckling.  There was significant limitation of 
range of motion also.  Similarly, upon VA exam in October 
1997, the examiner opined that the Veteran's service-
connected left knee was a factor to his right knee meniscal 
tear due to transference of a disproportionate amount of his 
weight to the right knee, predisposing him to this injury.  
As the scar was well healed, and the knee was stable with 
only slight limitation of motion, a 10 percent rating was 
assigned.  The right arm scar rating was increased from 10 to 
20 percent based on findings made at the VA examination of 
1997, to include locking and intense pain improved after 
surgical debridement of the right shoulder.  Each of these 
awards was granted from the effective date of March 25, 1995, 
as that was the date that the Veteran had filed a claim for 
increase.  

As noted above, the Board determined in the October 2007 
decision that a 20 percent rating was warranted for the low 
back disorder, effective from March 25, 1982.  With the 
additional increases in disability ratings of the left and 
right knees, and arm scar (effective from March 31, 1995, as 
determined in the 2000 rating decision), a combined award 
rating of 100 percent became effective on March 31, 1995.  

Thus, it was explained to the Veteran in the 2007 decision 
that, at that time, as developed, the effective dates of the 
back and the 100 percent were argued as if the earlier date 
for the back would create the 100 percent rating.  But, in 
fact, the ratings otherwise in effect in 1982, with the 
increase in the back maintained a combined 90 percent rating.  
It was not until the additional actions were taken that the 
bilateral factor was raised to the point that a 100 percent 
rating was assigned.  The Board noted, however, that the 
Veteran had not had the opportunity to submit evidence or 
argument regarding retroactive increases in his left and 
right knee disorders, or for his arm scarring.  

Evidence submitted subsequent to the Board's 2007 remand 
decision primarily includes copies of many VA treatment 
records already on file.  These records are dated from 1976 
through 1995, and they show that the Veteran underwent post 
lumbar fusion in 1982.  In the years post surgery, he was 
seen on numerous admissions for rehabilitation service for 
low back pain.  Treatment consisted of physical therapy, use 
of a whirlpool, and kinesiotherapy.  These records reflect 
that surgical procedures had been performed on both knees 
over the years.  Current problems appeared in the early 1990s 
when the Veteran complained of residual left knee pain 
beginning in the early 1990s and of the beginning of right 
knee problems.  However, significant residuals were not 
reflected in the record until VA examination in October 1997.  
Moreover, right arm scar residuals were not described in 
detail until the 1997 evaluation.  

Based on the above, and with consideration of the bilateral 
factor (see 38 C.F.R. §§ 4.25 and 4.26), the Board finds that 
a combined disability rating of 100 percent for the Veteran's 
service-connected disorders was not found to be in effect 
until March 31, 1995.  Moreover, there is no medical evidence 
of record which suggests that the combined 100 percent rating 
was warranted prior to that date.  This is true because it 
was not factually ascertainable that increases in any 
service-connected disorder to include the left and right 
knee, or scars of the right arm, were warranted until after 
the Veteran filed a claim for increase in March 1995 upon VA 
examination in October 1997.  Thus, entitlement to an 
effective date earlier than March 31, 1995, for an award of a 
combined 100 percent schedular evaluation is not warranted 
pursuant to any theory or argument.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102 (2009); Gilbert, supra.  Therefore, the Board is 
unable to identify a reasonable basis for granting the 
Veteran's claim.  


ORDER

Entitlement to an effective date earlier than March 31, 1995, 
for an award of a combined 100 percent schedular evaluation 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


